Citation Nr: 1100419	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to special monthly compensation based upon the 
need for aid and attendance.

3.  Entitlement to service connection for cervical spine 
disability.

REPRESENTATION

Appellant represented by:	William R. Boyle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the RO in 
Winston-Salem, North Carolina.  In March 2010, the Veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.  He waived Agency of Original Jurisdiction (AOJ) 
consideration of evidence submitted at the hearing.  38 C.F.R. 
§ 20.1304(c) (2010).  

The Board notes that the Veteran submitted a claim for special 
monthly compensation based upon the need for aid and attendance 
in March 2005 and that in May 2005 he requested entitlement to a 
rating in excess of 60 percent for his back disability.  A July 
2005 rating decision established special monthly compensation 
based upon housebound criteria and a temporary total rating for 
degenerative disc disease of the lumbosacral spine based upon 
surgical or other treatment necessitating convalescence from 
April 26, 2005, to July 1, 2005; however, the March 2006 rating 
decision found these determinations were clearly and unmistakably 
erroneous because the Veteran's surgery at issue was for a 
nonservice-connected cervical spine disorder.  The Veteran was 
notified that no overpayment had been created due to VA error.

Although the Veteran presented testimony, in essence, concerning 
an April 2009 VA Medical Center (VAMC) determination denying Fee 
Basis authorization for prostate cancer treatment, the Board 
finds that as the record shows he received the treatment at issue 
without Fee Basis payment pre-authorization, the specific pre-
authorization issue addressed appears to be moot.  It is 
significant to note that matters such as those involving medical 
services, Fee Basis authorization, and payment or reimbursement 
for non-VA emergency medical services are adjudicated by the 
appropriate VAMC offices.  See generally, Chapter 17, Title 30, 
Code of Federal Regulations.  These determinations are not made 
by the RO and the documents related to such claims are not 
maintained in the RO's claims file which is the record presently 
before the Board.  While certain VAMC determinations may also be 
appealed to the Board, they must be properly developed for 
review.  See 38 C.F.R.§§ 20.101, 20.200 (2010).  The available 
record and a review of the case docketing system includes no 
indication of a pending appeal for a VAMC determination.  
Therefore, the Board finds it has no jurisdiction over any 
present VAMC issue.  

The Veteran's statements, however, are construed as 
raising a claim for an additional VAMC determination for 
payment of non-VA emergency medical services based upon 
the unavailability of VA treatment.

The Board also notes that at his hearing in March 2010 the 
Veteran raised the issue of entitlement to an effective 
date earlier than April 3, 1995, for the award of service 
connection for posttraumatic stress disorder and that the 
issue of entitlement to payment or reimbursement for 
prostate cancer treatment has been raised by the record.  
As these issues have not been adjudicated and developed 
for appellate review, the Board does not have jurisdiction 
over them and they are referred for appropriate action.  

In correspondence received by the RO in December 2008 the Veteran 
expressed disagreement with the November 2008 denial of his 
service connection claim for degenerative disc disease of the 
cervical spine.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the case, 
the issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As this issue has not been 
properly addressed in a statement of the case, it must be 
remanded for appropriate development.

The issues of entitlement to service connection for a cervical 
spine disability and entitlement to special monthly compensation 
based upon the need for aid and attendance are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue addressed in this decision has been obtained.  

2.  Service-connected degenerative disc disease of the 
lumbosacral spine is manifested by no more than forward flexion 
of the thoracolumbar spine limited to less than 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the 'fourth element' notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the AOJ.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, such an error can be 'cured' by providing any 
necessary notice and then readjudicating the claim, including in 
a Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In this case, the Veteran was provided VCAA notices in 
June 2005 and in May 2008 and the issue addressed in this 
decision was most recently readjudicated in a November 2008 SSOC.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, an April 2006 
letter addressed the disability rating and effective date 
elements of the Veteran's claim.  Accordingly, the Board finds 
that all aspects of the duty to notify have been fully satisfied, 
and that any defects in the notice provided have been fully 
corrected.

B.  Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issue addressed in this 
decision.  All available service treatment records (STRs) have 
been obtained and associated with the Veteran's claims folder.  
Further, all relevant treatment records adequately identified by 
the Veteran have been procured and associated with his claims 
folder.  He testified at a Travel Board hearing in March 2010 and 
waived AOJ consideration of additional VA treatment records 
submitted for the record at that time.  The Court has held that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that VA medical opinions and examination findings are 
adequate as they are predicated on a substantial review of the 
record and medical findings and consider the Veteran's complaints 
and symptoms.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claim.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case and that such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).



II.  Increased Rating Claim
A.  Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 ( 2010).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 ( 2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to the 
sufficiency of the evidence.  See Barr, 21 Vet. App. 303.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that whether lay evidence is competent and 
sufficient in a particular case is an issue of fact and that lay 
evidence can be competent and sufficient to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 ( 
2010).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59 ( 
2010).

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 ( 2010).  "[F]unctional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

The regulations also provide that for separate ratings of 
neurological manifestations of intervertebral disc syndrome the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the rating 
should include the application of the bilateral factor.  
38 C.F.R. § 4.124a (2010).  If the Veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating may 
be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

B.  Factual Background and Analysis

As an initial matter, a review of the record reveals that service 
connection has been established for degenerative disc disease of 
the lumbosacral spine and that a schedular 60 percent rating for 
this disability has been in effect since June 8, 1992.  The 
record also reveals, significantly, that service connection is 
established for right sciatic nerve damage due to a gunshot wound 
to the right thigh and buttock and that a 40 percent rating under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520, has 
been assigned.  A combined 100 percent service-connected 
schedular disability rating has been in effect since June 8, 
1992.

The Veteran's back disability is currently evaluated as 60 
percent disabling under DC 5243, intervertebral disc syndrome, 
which may be evaluated under the General Rating Formula for 
Diseases or Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a.  The Veteran's 
back disability has been rated using the Formula for Rating 
Intervertebral Disc Syndrome because its criteria provide for the 
most favorable evaluation.  Under the Formula for Rating 
Intervertebral Disc Syndrome, a 60 percent evaluation is assigned 
when the Veteran has incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  There is no higher evaluation available under 
the Formula for Rating Intervertebral Disc Syndrome.  Id.  
Therefore, to receive an increased evaluation for his back 
disability, the criteria in the General Rating Formula for 
Diseases and Injuries of the Spine must be considered.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, there are no criteria for a 60 percent evaluation.  A 50 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria for a 
50 percent evaluation will not be considered because the Veteran 
already has a 60 percent evaluation.  The next highest 
evaluation, 100 percent, is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Associated 
objective neurologic abnormalities including, but not limited to 
bowel or bladder impairment, are evaluated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.  Thus, to receive a rating higher than 60 percent, 
the Veteran must meet the criteria for a 100 percent evaluation 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  Specifically, he must have unfavorable ankylosis of the 
entire spine.  As will be shown below, the Veteran does not have 
favorable or unfavorable ankylosis.  

In correspondence and testimony in support of his claim the 
Veteran asserted that a rating in excess of 60 percent was 
warranted for his service-connected spine disability.  He further 
asserted, in essence, that symptoms and additional disability due 
to a cervical spine disorder and surgical treatment in April 2005 
should be considered as part of his service-connected 
degenerative disc disease of the lumbosacral spine disability and 
that a 100 percent rating was warranted.  He testified that 
during symptom flare-ups he was incapacitated and his range of 
motion was very restricted.  He reported that he had 
incapacitating episodes five to six times per year and that 
during these episodes his brother assisted him in showering and 
cleaning himself.  

VA treatment records show that in December 2004 the Veteran 
reported that his low back had flared-up several days before and 
that he was using Percocet and Gabapentin.  The examiner noted 
diagnoses including low back pain and that the Veteran had 
sciatic injury and degenerative joint disease.  There was no 
indication of any incapacitating episode requiring bedrest.  
Records show the Veteran underwent a C5/6 and C6/7 cervical 
diskectomy and fusion in April 2005.  

A VA Form 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, signed by M.B., M.D., a VA 
neurologist, noted that the Veteran was examined on May 2, 2005, 
and that he reported he needed assistance with bathing and other 
activities of daily living.  The examiner noted upper extremity 
limitations which required assistance bathing and an inability to 
do any cooking or cleaning.  In describing posture and general 
appearance it was noted the Veteran's general appearance was 
okay, but that he needed to use a cane for ambulation.  In 
describing the lower extremity restrictions it was noted the 
Veteran was able to weight bear and that he had a stable gait 
with the assistance of his cane.  There was mild weakness to the 
right leg due to a prior sciatic nerve injury.  There was limited 
anterior flexion and extension of the cervical and lumbar spines.  
The examiner reported the Veteran was able to walk one block 
without the assistance of another person.  

VA treatment records dated May 4, 2005, noted the Veteran 
reported he was getting stronger and that his walking was better.  
He stated he would like to leave the hospital to deliver forms in 
downtown Washington, DC.  The examiner noted the Veteran was 
walking without his cane.  The report and treatment plan, which 
was cosigned by a VA neurologist, noted that the Veteran should 
be discharged to his home in North Carolina and that he should be 
allowed to go downtown to drop off his forms on May 5, 2005.  

On VA examination in August 2005 the Veteran complained of 
continued low back pain and weakness in the legs.  He stated he 
was wheelchair dependent and that with a cane he might be able to 
walk one block.  He also stated he had intermittent flare-ups of 
low back pain and was bedridden during these episodes for several 
days.  He reported the most recent episode was in May and he was 
bedbound over the Memorial Day weekend.  He asserted he required 
around the clock assistance during these episodes.  He stated 
that on average he had five to six episodes per year.  The 
examiner noted the Veteran walked with a broad-based gait and was 
able to walk short distances without assistive devices.  There 
was moderate diffuse tenderness over the lumbar spine and mild to 
moderate muscle spasm over the lower thoracic and upper lumbar 
spine.  Range of motion studies of the low back revealed flexion 
to 15 degrees, extension to 5 degrees, rotation right to 40 
degrees, rotation left to 35 degrees, lateral bending right to 10 
degrees, and lateral bending left to 15 degrees.  There was no 
additional limitation of motion of the lumbar spine range of 
motion due to weakened motion, excess fatigability, or 
incoordination.

In correspondence dated in July 2005 Dr. M.B. stated the Veteran 
required aid and attendance during flare-ups of back pain.  It 
was noted these episodes occurred four to five times per year 
lasting up to a week during which he was essentially bedbound and 
required assistance with all activities of daily living.  The 
Veteran's back disorder was noted to likely worsen over time.  
Dr. M.B. reiterated this opinion in correspondence dated in May 
2006.  

VA physical therapy records dated in November 2006 noted the 
Veteran reported no pain or functional deficits at that time.  He 
reported his last incapacitating flare-up was in August and 
involved muscle spasm, aching, and decreased range of motion.  He 
stated he knew when his flare-ups would occur and that he had a 
regimen he performed to self-manage his symptoms.  It was noted 
he walked two miles approximately two to three times per week and 
that he had recently been cleared by dermatology to return to the 
pool for deep water walking.  The examiner further noted the bony 
landmarks and visible musculature were grossly symmetrical, 
bilaterally.  Active range of lumbar spine flexion and bilateral 
rotation was limited by 25 to 50 percent with flexion limitation 
due to abdominal obesity.  

A VA Form 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, signed by Dr. M.B. noted 
that upon examination in May 2007 the Veteran presented in a 
wheelchair.  Lower extremity restrictions during flare-ups were 
described as resulting in the inability to stand, walk, or 
perform any activities of daily living other than feeding 
himself.  Lumbar spine limitations were not testable due to pain 
and minimal motion.  It was noted he was not able to walk during 
flare-ups which occurred five to seven times per year.  The 
diagnosis was lumbar spine degenerative joint disease and 
stenosis with radiculopathy.  In correspondence dated in May 2008 
Dr. M.B. reiterated his opinion that the Veteran required aid and 
attendance due to frequent disabling flare-ups of his lumbar and 
cervical spine problems.

On VA examination in October 2008 the Veteran reported he was 
able to care for himself except during periods of symptom 
exacerbation which occurred approximately five to six times per 
year.  He stated he used a wheelchair during his flare-ups and 
that during such episodes he was bedbound for as long as five to 
six days and required assistance with all of his activities of 
daily living including household chores, cleaning, preparing 
meals, taking medications, and shopping or conducting business.  
He reported that over the past 12 months Dr. M.B. had recommended 
bedrest for four to five days in March 2008 and May 2008.  The 
examiner noted the Veteran presented in a wheelchair and was in 
no apparent distress.  His posture was normal and his gait was 
very deliberate and slow but otherwise normal.  There was 
decreased lumbar spine lordosis, but no signs of intervertebral 
disc syndrome with chronic and permanent nerve root involvement.  

With reference to strength and coordination, the examiner stated 
the Veteran was able to self-feed, fasten clothing, shave, 
toilet, bathe, and dress.  There was difficulty performing 
ambulation with the lower extremities during self-reported flare-
ups of pain which occurred four to six times per year.  There was 
no difficulty with weight bearing and balancing.  The examiner 
stated the Veteran did not have any fundamental restrictions to 
the lower extremities.  It was noted that lumbar spine range of 
motion was abnormal and limited to 15 degrees of flexion due to 
reports of pain.  The Veteran was noted to be able to walk for 50 
feet without the assistance of another person.  Neurological 
examination of the lower extremities revealed motor functions 
within normal limits, but decreased vibration sense to the right 
foot as compared to the left.  Sharp touch, light touch, and 
temperature sensations were intact.  Knee and ankle jerk reflexes 
were 2+, bilaterally.  In summary, the examiner found the Veteran 
required aids for ambulation and was able to leave his home most 
of the time, but that during flare-ups of pain he was housebound 
and unable to perform activities of daily living.  The examiner 
also stated that there was no evidence of active intervertebral 
disc syndrome and that it was unlikely that his lumbar spine 
disorder caused his cervical spine disorder.  

Private medical records dated in November 2008 noted the Veteran 
was doing well and exercising.  VA treatment records dated in 
January 2010 noted impressions upon magnetic resonance imaging 
(MRI) including mild lumbar spondylosis, severe central spinal 
stenosis at L4-5 with severe right and mild left foraminal 
stenosis, and small central disc herniation at L5-S1.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected degenerative disc disease of the lumbosacral 
spine is manifested by no more than forward flexion of the 
thoracolumbar spine limited to less than 30 degrees.  There is no 
evidence of unfavorable ankylosis of the entire spine which is 
the only basis for an increased schedular rating based upon 
limitation of motion of the spine.  Although the October 2008 VA 
examiner found there was no evidence of active intervertebral 
disease, it is significant to note that no higher schedular 
ratings are possible under the alternative criteria for 
incapacitating episodes due to intervetebral disc syndrome.  The 
medical evidence in this case shows that upon examination the 
Veteran had severely limited thoracolumbar flexion, but that he 
demonstrated flexion without pain to 15 degrees.  The Veteran 
does not describe symptoms indicative of ankylosis because he is 
able to move his spine, although in a limited manner.  His 
testimony in March 2010 is indicative of no more than severely 
restricted spine motion.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 5.  The Court has noted that 
ankylosis is stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the joint.  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The evidence in this 
case shows the Veteran's thoracolumbar spine is neither favorably 
or unfavorably fixed or ankylosed because he is able to move his 
spine.  Therefore, by definition, he does not have ankylosis, and 
a 100 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine cannot be assigned.  38 C.F.R. 
§ 4.71a.  

The Board also finds that the evidence of record shows the 
Veteran is presently in receipt of an additional, separate 40 
percent rating for a right sciatic nerve injury and that there is 
no evidence of any greater right lower extremity neurological 
manifestations.  Nor is there any evidence of a compensable left 
lower extremity neurological impairment as a result of the 
service-connected lumbar spine disability.  Therefore, the claim 
for entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbosacral spine must be 
denied.  

C.  Extraschedular consideration

Lastly, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  In the second step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (2008).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's back 
disability is inadequate.  It does not appear that the Veteran 
has an "exceptional or unusual" disability; he disagrees with 
the assigned evaluation for his level of impairment.  In other 
words, he has no unusual symptomatology that is not captured by 
the criteria set forth in the rating schedule.  The Board finds 
that the Veteran's symptoms of limited motion, painful motion, 
and incapacitating episodes for approximately six weeks per year 
are adequately described in the rating schedule and are 
accurately captured by the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is adequate.  See Thun, 22 Vet. 
App. at 115.  Consequently, referral for extraschedular 
consideration is not warranted.

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected thoracolumbar spine disorder is adequately 
rated under the available schedular criteria and the objective 
findings of physical impairment are well documented.  There is no 
evidence of thoracolumbar spine ankylosis nor evidence of more 
than six weeks of incapacitating episodes due to the service-
connected low back disability during a 12-month period.  In fact, 
the Veteran himself reported he experienced approximately 30 days 
of incapacitating flare-ups per year.  It is also significant to 
note that a combined 100 percent service-connected disability 
rating has been in effect since June 8, 1992.  The Board finds 
the overall evidence of record is not indicative of a marked 
interference with employment beyond that contemplated by the 
assigned schedular rating as a result of the service-connected 
back disability.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.


ORDER

Entitlement to a rating in excess of 60 percent for degenerative 
disc disease of the lumbosacral spine is denied.


REMAND

A review of the record reveals that a statement of the case was 
not issued from the Veteran's disagreement with the rating 
decision which denied entitlement to service connection for a 
cervical spine disability.  Therefore, additional development as 
to this matter is required.  Manlincon, 12 Vet. App. 238.  

The Board also notes that the available record includes 
inconsistent medical evidence as to whether the Veteran requires 
aid and attendance as a result of his service-connected 
disabilities.  It is significant to note that the May 2, 2005, 
opinion of Dr. M.B. indicating that the Veteran was able to walk 
only one block without the assistance of another person is 
inconsistent with a May 4, 2005, treatment report which noted the 
Veteran reported he was getting stronger and that his walking was 
better.  The May 4, 2005, examiner noted he was walking without 
his cane.  A November 2006 VA physical therapy report noted the 
Veteran reported he walked two miles approximately two to three 
times per week.  The Board finds further development to clarify 
these matters is required.  The special monthly compensation 
issue on appeal is inextricably intertwined with the cervical 
spine disability issue addressed in this remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for a 
cervical spine disability.  He should be 
apprised that to perfect the appeal on 
this issue for Board review he must submit 
a substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  The Veteran should be provided an 
appropriate examination for an opinion as 
to whether he is house bound or requires 
aid and attendance as a result of his 
service-connected disabilities.  All 
indicated tests and studies are to be 
performed, and a comprehensive history of 
all incapacitating episodes should be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available for review of the 
case.  A notation to the effect that this 
records review took place should be 
included in the report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the Veteran 
and his attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


